Citation Nr: 1704716	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to November 1, 2007 for the addition of the Veteran's child as a dependent for additional compensation purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from June 1993 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the addition of the Veteran's child ("C") as a dependent for additional compensation purposes, with an effective date of November 1, 2007.  The Veteran has appealed the issue of entitlement to an effective date prior to November 1, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's appeal (VA Form 9), received in October 2011, she requested a Board hearing be held in Washington D.C. at the Board's Central Office.

In December 2016, she was notified that she was scheduled for a hearing at the Central Office on January 30, 2017.  

However, in a telephone conversation held on January 27, 2017, the Veteran requested that her hearing be rescheduled.  In a statement, received in February 2017, the Veteran's representative explained that she had relocated to Texas, and requested that she be afforded a videoconference hearing at the Dallas RO, instead of a hearing at the Central Office.  

Good cause to schedule that hearing has been shown and the Veteran's motion to schedule another Board hearing at the RO in Dallas, Texas, is granted.  38 C.F.R. §§ 20.700, 20.702 (2016).

The Board has granted the motion to schedule a hearing in connection with her appeal.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).  Accordingly, a remand to the RO in Dallas, Texas, is warranted for the requested videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing (Travel Board or videoconference) at the Dallas, Texas, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




